Citation Nr: 1730839	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from October 1958 to June 1966 with subsequent military reserve service.  The Veteran died in April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened the claim and remanded matter for additional development in May 2015.  


FINDING OF FACT

The persuasive evidence of record demonstrates that the Veteran died as a result of metastatic squamous cell carcinoma to the lungs from primary locations of the tongue and tonsil, and that a disability of service origin did not cause or contribute substantially or materially to his cause of death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in June 2010 and the December 2014 Board hearing transcript.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the appellant's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Cause of Death

A veteran's surviving spouse is eligible for dependency and indemnity (DIC) benefits when a qualifying veteran dies from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2016).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  It is the principal cause if it was "the immediate or underlying cause of death or was etiologically related" to the death.  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  


Certain chronic diseases, including malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  An individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 C.F.R. § 3.307(a)(6)(v).

Certain disorders, including respiratory cancers, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Metastatic tumors are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The appellant contends that the Veteran's death was caused as a result of service including as a result of Agent Orange exposure during service in Vietnam.  In statements and testimony she reported that the Veteran told her he had served in Vietnam, but provided no specific information as to that claim.  It was also asserted that he had been exposed to Agent Orange when he worked on aircraft that had flown in Vietnam.  VA records show service connection is not established for any disability.  

Service treatment records are negative for complaint, treatment, or diagnosis of any disorder associated with the cause of his death.  Service personnel records show the Veteran had overseas Vietnam-era service in Germany, with no indication of service or visitation in the Republic of Vietnam.  Records show the Veteran was treated for cancer to the base of the tongue with an initial diagnosis in November 2001.  His death certificate shows he died in April 2004 with an immediate cause of death due to head and neck cancer.  

VA medical opinions dated in June 2016 found the Veteran died as a result metastatic squamous cell carcinoma to the lungs from primary locations of the tongue and tonsil.  In an addendum opinion the examiner noted, in essence, that these disorders were not related to the Veteran's military service, that he had no disability of service origin, and that an opinion as to contribution either substantially or materially to the cause of his death was not warranted.  The examiner, citing the Institute of Medicine (IOM) "Veterans and Agent Orange: Update 2012," noted an association between respiratory cancers of the lung, larynx, trachea, and bronchus and exposure to Agent Orange, but that the tongue and tonsils were in the oral pharynx and were not included in those conditions presumed to be associated with Agent Orange exposure.  His initial diagnosis of squamous cell carcinoma of the right base of the tongue and right tonsil was in November 2001.  The examiner found that it was less likely that any possible exposure to Agent Orange caused or contributed substantially or materially to the cause of the Veteran's death.

Based upon an extensive review of the record, the Board finds that the persuasive evidence demonstrates that the Veteran died as a result of metastatic squamous cell carcinoma to the lungs from primary locations of the tongue and tonsil and that a disability of service origin did not cause or contribute substantially or materially to his cause of death.  The evidence shows that he died in April 2004 and that an initial diagnosis of squamous cell carcinoma of the right base of the tongue and right tonsil was provided in November 2001.  There is no evidence that carcinoma was manifest within one year of his separation from active service and no probative evidence demonstrating that the Veteran had service in Vietnam or actual tactical herbicide exposure.  Service personnel records do not show the Veteran regularly and repeatedly operated, maintained, or served onboard C-123 aircraft.  The June 2016 VA medical opinions are found to be persuasive in this case.  In fact, it was asserted that his death as a result of metastatic squamous cell carcinoma to the lungs from primary locations of the tongue and tonsil was not a disability of service origin and that it was less likely that any possible exposure to Agent Orange caused or contributed substantially or materially to the cause of his death.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the appellant's personal assertion that the Veteran's death was caused or aggravated by service including as a result of herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The pertinent matters at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the appellant is competent to report observable symptoms, but finds there is no indication that she is competent to etiologically link any such symptoms to a medical diagnosis.  She is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she received any special training or acquired any medical expertise in evaluating such matters.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the service connection cause of death claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


